Citation Nr: 1113903	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for residuals of preeclampsia.  

4.  Entitlement to service connection for an autoimmune disease, to include Wegener's disease.  

5.  Entitlement to service connection for pulmonary disease, including chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to service connection for bronchiolitis obliterans pneumonia (BOOP).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the November 2005 rating decision, the RO denied service connection for COPD, Wegner's autoimmune disease, tachycardia, and BOOP.  The RO mailed that decision to the Veteran on February 6, 2006.  In the August 2006 decision the RO continued those denials and denied service connection for hypertension and preeclampsia.  VA received a notice of disagreement from the Veteran in September 2006.  Although the Veteran referenced the August 2006 decision, the notice of disagreement was received by VA within one year of the mailing of the notice to the Veteran of the November 2005 decision.  Based on these facts, the Veteran's notice of disagreement initiated an appeal of both the November 2005 and August 2006 rating decisions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist a claimant in substantiating his or her claim, including assisting the claimant in obtaining relevant treatment records.  38 U.S.C.A. § 5103A(b).  

Associated with the claims file are records of treatment of the Veteran by military medical facilities both during her active service and following her active service.  It appears that the treatment following her active service derives from her status as a dependant of an active duty spouse.  These records include outpatient and inpatient ("clinical") records.  The inpatient records document hospitalization at Madigan Army Medical Center from June 29, 1978 to July 3, 1978; from July 9, 1978 to July 12, 1978, and from August 11, 1978 to August 13, 1978.  Included in the outpatient records from the time of her active duty are summaries of a hospitalization from April 21, 1977 to May 9, 1977 at the U.S. Army Hospital Fort Campbell, Kentucky.  There are no inpatient records from that hospitalization associated with the claims file.  

Of record is a May 2007 finding by the RO that government treatment records from Madigan Army Medical Center were unavailable despite best efforts on the part of the RO to obtain the records.  In a May 2007 letter, the Veteran stated that she had four hospitalizations at Madigan prior to the birth of her child in July 1978.  Her outpatient records document the results of an ultrasound study in January 1978, when she was 16 weeks into her pregnancy.  The RO requested inpatient (clinical) treatment records for treatment at Madigan Army Medical Center for the period from March 1978 through September 1978 and a Personnel Information Exchange System (PIES) response shows that in July 2007 the National Personnel Records Center (NPRC) sent to VA records of treatment of the Veteran at Madigan Army Medical Center for the year 1978.  

From the Veteran's letter and from the summaries of treatment in 1977, it appears that there may be relevant records of inpatient treatment provided by Madigan Army Medical Center in the last quarter of 1977 at and relevant records of inpatient treatment provided by the Army Hospital at Fort Campbell, Kentucky in April - May 1977.  On remand, VA must obtain any such available records.  

Beyond the above, the Veteran herself is asked to make an attempt to obtain these records.  Her efforts would greatly assist the RO and reduce the amount of time she must wait.  If she attempts to obtain records, and is unsuccessful, she should inform the RO that records are not available so the RO does not delay the full adjudication of her claims.  

VA's duty to assist the claimant also includes affording the claimant a medical examination or obtaining a medical opinion where certain factors are met.  38 U.S.C.A. § 5103A (b) and 38 C.F.R. § 3.159(c)(4).  These factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Whether statutorily required or not, once VA goes down the path of affording the claimant an examination or obtaining a relevant expert opinion, VA must ensure that the examination or opinion is adequate, or, at the very minimum, notify the claimant as to why an examination or opinion can not or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In December 2007, VA afforded the Veteran an examination and obtained an opinion as to whether her hypertension had onset during service.  The examination report is not adequate.  First, it appears that the examiner did not review all of the treatment records associated with the claims file.  In this regard the examiner stated that "[u]nfortunately the veteran has a voluminous amount of medical records, and it is difficult to determine which would be most helpful to this reviewer to form a medical opinion."  In the report, the examiner stated that the Veteran was seen in February 1993 but a blood pressure measurement was not reported.  The examiner referred to blood pressure measurements at the time of the Veteran's pregnancy, of 158 over 100, and after her delivery, in August 1978, of 110 over 60.  The examiner.  The next measurements referred to by the examiner are from 2003.  From the examiner's statement that the Veteran's blood pressure was not measured in February 1993, it appears that the examiner neglected to review a considerable amount of treatment records from the Family Practice Center for the period from 1983 through 1990, which are found in Volume 5 of her multivolume claims file.  These records contain numerous blood pressure measurements and all of the recorded measurements from 1983 through 1986 appear to fall below the level that VA defines as hypertension.  

It is also unclear as to precisely what records were provided to the examiner.  In this regard, a November 7, 2007 request for the medical opinion includes a listing of some of the evidence and the statement "Unfortunately she has a voluminous amount of medical records and it is difficult to determine which would be most helpful to you to form a medical opinion other than those identified."  Thus, it appears that the examiner may have reviewed only a very limited amount of the Veteran's relevant medical records.  

These facts leave the Board with the impression that the examiner did not review the entire medical record but rather selectively chose or was directed to a small portion of the records.  The Board requires review of all of the relevant treatment records as without such review the opinion rendered cannot be said to have relied on sufficient facts and data and the examiner must review all of the records in order to determine what records are relevant.  Board decisions are now routinely vacated and remanded by the courts on this basis.  

On remand, all of the Veteran's medical records as well as all of the Veteran's relevant statements must be provided to the examiner and the examiner must review all of this evidence.  In short, the Veteran's entire claims file must be reviewed by the examiner.  The examiner that rendered the opinion in December 2007, if available, should conduct the review and perform the requested examination and render the opinion.  If the examiner that provided the opinion in December 2007 is not available, then another examiner must do so.  

In the records obtained from the Social Security Administration the Veteran reported that she had worked as a nurse.  She has consistently reported training as an x-ray technician.  The extent of her nursing background, including education, is unclear.  Regardless, at this point the record shows a report of work as a nurse and she has expressed her opinion that all of her claimed disabilities are due to service and derive, at least in part, from her preeclampsia.  She also has expressed her opinion that her diseases are due to asbestos exposure and/or radiation exposure from her work as an x-ray technician during service (for example, she states as much in a March 2006 letter).  

It is, however, very unclear from the record whether she has had all of the claimed disorders during the course of her claim and appeal.  For example, it is unclear as to whether she still has BOOP or residuals of BOOP as some records list this as a condition and at least one practitioner, Dr. "C.T.," in a January 2007 letter, states that this was cured but that she has had complications.  Hence, the Board finds that a medical examination and opinion is necessary to decide all of the issues on appeal.  

Finally, it is unclear from the record whether the Veteran has knowledge beyond that of a layperson with regard to medical matters.  Social Security Administration disability records include her report that she worked as an x-ray technician and as a "Float Nurse."  On remand, the RO/AMC must send her a letter requesting that she provide VA with her education and work history in the capacity of a nurse, including any degrees awarded.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she provide VA with information regarding her experience and education as a "nurse", including but not limited to training, work experience, and degrees earned.  

2.  Obtain records of inpatient (clinical) treatment of the Veteran at Madigan Army Medical Center for the period from September 1, 1977 through December 31, 1977 and at the Army Hospital at Fort Campbell, Kentucky for the period from April 1 1977 to May 31 1977.  It should be noted that the Veteran has had several name changes, as listed on the title page of this REMAND.  All records obtained must be associated with the claims file.  If records of treatment either from the Madigan Army Medical Center or the Army Hospital at Fort Campbell, Kentucky are not obtained, obtain negative replies and provide the Veteran with the notice required under 38 C.F.R. § 3.159(e).  The Veteran herself should attempt to obtain these records.  

3.  After the above is completed and all obtainable medical records are associated with the claims file, return the entire multi-volume claims file to the examiner who provided the opinion in December 2007 with regard to the etiology of the Veteran's hypertension.  The examiner must review the entire multi-volume claims file, including all envelopes in the claims file containing evidence.  The examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension had onset during or was caused by her active service which ended in February 1978 or manifested within one year between her separation from active service in February 1978 and February 1979.  The examiner must review the entire mulit-volume claims file.  The examiner must comment on any evidence that the examiner deems relevant but must specifically comment on the treatment records from the Family Practice Center during the period between 1982 and 1990 and the treatment records surrounding the Veteran's pregnancy, the Veteran's April 3, 2007 letter and the Veteran's November 12, 2009 letter, and must include an explanation as to how those records impact on any opinion rendered.  A complete rationale (explanation) must be provided for any conclusion reached.  

If the examiner who rendered the opinion in December 2007 is not available, the requirements of this order must be incorporated into the examination scheduled for her other claimed disabilities (see below).  

4.  Schedule the Veteran for a VA examination with regard to her claimed for service connection for COPD, BOOP, heart disease, auto-immune disease, and residuals of preeclampsia.  The entire multi-volume claims file, including all envelopes containing medical records, must be provided to the examiner, the examiner must review the entire multi-volume claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the entire multi-volume claims file was reviewed.  

The examiner must provide a rationale for all opinions rendered and discuss any evidence that he or she deems relevant.  In particular, the examiner must address the statements from the Veteran's April 3, 2007 letter and the Veteran's November 12, 2009 letter with regard to the claimed medical conditions.  The examiner is asked to accomplish the following:  

(a)  Provide a finding and explanation for the finding as to whether the Veteran has had an auto-immune disease (to include Wegener's disease), BOOP, residuals of those conditions, or residuals of preeclampsia, at any time since she filed her claim in June 2005.  

(b)  If the Veteran has had an auto-immune disease (to include Wegener's disease), BOOP, or residuals of those conditions or residuals of preeclampsia at any time since she filed her claim for VA benefits in June 2005, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition or conditions that have been present at any time since she filed her claim in June 2005, had onset during her active service or were caused by her active service.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disease or pulmonary disease had onset during her active service or were caused by her active service.  

5.  Then, ensure that the above development is completed and all examination reports are adequate.  If any part of the requested development is not adequately completed or any opinion rendered is not adequate, return the report and the claims file to the examiner or provide another examination.  

6.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide a supplemental statement of the case to the Veteran and her representative and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


